Citation Nr: 0729215	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-32 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision (issued in 
January 2004) of the above Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the veteran's 
disability rating for service-connected PTSD to 50 percent, 
effective July 2003.  

On his August 2004 substantive appeal to the Board (VA Form 
9), the veteran indicated that he wished to testify before a 
Veterans Law Judge (VLJ) at a Travel Board hearing.  The 
veteran also separately requested a local hearing at the RO 
with a Decision Review Officer (DRO), which he was afforded 
in August 2004.  A transcript of the DRO hearing is 
associated with the claims file.  The veteran was scheduled 
to testify before a VLJ at a Travel Board hearing in November 
2005; however, in October 2005, the veteran withdrew his 
request for the hearing.  Thus, all due process has been 
satisfied with respect to the veteran's right to a hearing.  


FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
characterized by a social and occupational impairment with 
reduced reliability and productivity due to depressive 
symptoms, intrusive thoughts, nightmares, flashbacks, anger, 
hypervigilance, and self-isolation.  The veteran is able to 
maintain good personal hygiene, his communication is good, 
and he is fully oriented.  The veteran has predominately 
denied suicidal ideation or thinking.  There are subjective 
complaints of ritualistic behavior at work but there is no 
objective evidence of near-continuous panic or depression 
affecting his ability to function independently, impaired 
impulse control, or an inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August 2003 and September 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The VCAA letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies, including VA, the service department, and the 
Social Security Administration.  He was advised that it was 
his responsibility to send medical records showing his 
service-connected disability had increased in severity, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also advised that he 
should send information describing any additional evidence or 
the evidence itself, including any medical reports he has.  
This effectively informed him that he should provide any 
evidence in his possession that pertains to his claim.  The 
Board also notes that the September 2005 letter specifically 
asked the veteran to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the August 2003 and 
September 2005 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an August 2004 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, given the fact that 
a disability evaluation and effective date have already been 
assigned for his service-connected disability.  Because the 
claim for an increased rating is being denied herein, the 
issue of effective date is moot.  Therefore, further VCAA 
notice is not required.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.   

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for PTSD was established in March 2001, 
and the RO assigned a 30 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  In granting 
the 30 percent rating, the RO considered an October 2000 VA 
examination which showed the veteran experienced difficulty 
with concentration and short-term memory, some startle 
response, and a lost of interest in some of his hobbies.  The 
veteran was noted to have a history of depression, which the 
examining physician was unable to separate from his PTSD.  At 
that time, the veteran was not working, as he had retired 
from the Tacoma City Fire Department after 25 years, but the 
examining physician noted the veteran did not have a history 
of frequent job loss.  He had a new wife, and reported that 
he maintained contact with his children and grandchild.  

In July 2003, the veteran requested an increased evaluation 
for service-connected PTSD.  In a rating decision dated 
December 2003, the RO increased the veteran's disability 
rating to 50 percent, effective July 2003.  In making its 
decision, the RO considered treatment records and a September 
2003 VA examination which showed that the veteran's social 
and occupational impairment had increased in severity.  The 
veteran appealed the RO's determination to the Board, and the 
claim is now properly before the Board for appellate 
consideration.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411.  The veteran is currently rated as 50 percent 
disabled under the general rating formula.  A 50 percent 
rating is warranted where there is an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is defined as indicating some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

The veteran, through his representative, asserts that his 
service-connected PTSD warrants a 70 percent rating because 
the evidence shows he has deficiencies in most areas, 
including work, judgment, family, and mood.  At the September 
2004 DRO hearing, the veteran testified that his service-
connected PTSD affects his employment and is manifested by 
impaired judgment, mood swings, ritualistic behavior, 
suicidal tendencies and thoughts, and periods of violence.  
After carefully reviewing the evidence of record, however, 
the Board finds the preponderance of the evidence is against 
the grant of an evaluation in excess of 50 percent for 
service-connected PTSD.  

Review of the pertinent evidence shows the veteran's service-
connected PTSD is manifested by depressive symptoms, 
intrusive thoughts, nightmares, flashbacks, anger, 
hypervigilance, and self-isolation.  See private medical 
records and written statements from D.A.H., M.A., dated 
August 2003 and October 2004; see also September 2003 lay 
statement from R.P., Jr..  The veteran's mood has been 
variously described as stable and normal and he has been 
noted to have an appropriate and full range of affect.  See 
VA outpatient treatment records dated May 2002 to May 2005.  
At the September 2003 VA examination, the veteran was 
casually dressed and well-groomed.  His speech was clear and 
his thought process was logical, goal directed, and normal 
speed.  He stated that he has depressed moods, nightmares, 
and flashbacks.  He also stated that he has had suicidal 
thoughts in the past but did not have any at that time.  The 
veteran complained of a lack of concentration and focusing, 
and stated that his anger and irritability is a problem.  The 
VA examiner noted that the veteran was employed and married.  

With respect to the specifically enumerated symptomatology 
contemplated for a 70 percent evaluation under DC 9411, 
review of the record shows the veteran reported having 
passive suicidal ideation in July 2003; however, the 
remainder of the objective medical evidence of record shows 
the veteran has consistently denied suicidal ideation or 
thinking.  See VA outpatient treatment records dated May 2002 
to May 2005; see also September 2003 VA examination report.  
Although the veteran has stated that he has ritualistic 
behavior manifested by double checking himself at work to the 
point where he messes things up, the Board notes there is no 
evidence showing the veteran has unusual patterns of speech, 
spatial disorientation, or neglect of personal appearance or 
hygiene.  In this context, the evidence consistently shows 
that the veteran's speech is clear, logical, and coherent, 
that he is alert and fully oriented, and that his hygiene and 
grooming is good.  

As noted, the evidence shows the veteran has a tendency to 
become irritated and angry with the people around him; 
however, the Board finds the veteran's anger does not reach 
the level to where it affects his impulse control.  In this 
regard, the Board notes that the veteran has consistently 
reported that there has not been any trouble at work or home, 
such as physical altercations or reprimands, and that he 
self-isolates in order to control his anger.  In July 2003, 
the veteran reported that he was experiencing an increase in 
anxiety with panic attacks; however, there is no additional 
evidence of record showing that he has demonstrated near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively.  In 
this regard, the Board notes there is no evidence suggesting 
that the veteran requires the help of another person to 
complete the activities of daily activities.  See September 
2003 VA examination report.  

As to work and social relationships, the evidence shows the 
veteran has a social impairment as he has consistently 
reported having problems with people and avoiding crowds.  
The evidence also shows the veteran struggles with his anger 
issues and has reported that he isolates himself as a way to 
control his anger.  At the beginning of the appeal period, 
the veteran's marriage was stable as he reported that he and 
his wife were taking trips together, but when he began 
experiencing an increase in symptomatology in July 2003, he 
reported that his marriage was affected by his increased 
irritability.  In this regard, the Board notes that the 
September 2003 VA examination report reflects that the 
veteran's marriage was described as "rough" and "stormy."  
The veteran has stated that his interest in his former 
hobbies has decreased, but he also testified at the September 
2004 DRO hearing that he attends church and goes golfing, 
fishing, and to the gym once in a while.  

With respect to his job, the Board notes that the veteran has 
continued to maintain full-time employment as a baggage 
handler at the airport.  In July 2003, he began reporting 
that his increased irritability and anger outbursts were 
causing problems at work but he has consistently maintained 
that his outbursts have not caused any physical altercations, 
discipline, or reprimands at work.  At the September 2003 VA 
examination, he reported that he is irritable with his peers 
at work and he tends to isolate himself whenever he can.  In 
this regard, the veteran also testified at the September 2004 
DRO hearing that he becomes angry at work when he questions 
the way others do their job but that he turns his anger and 
violence inward and withdraws.  The Board does note that the 
veteran has reported that he has missed days at work because 
of his service-connected PTSD; however, as noted, there is no 
evidence suggesting that his service-connected disability has 
created a significant problem at work.  

Based on the foregoing, the Board finds that the veteran's 
occupational and social impairment more nearly approximates 
the occupational and social impairment contemplated in the 
criteria for a 50 percent evaluation, as he clearly 
demonstrates difficulty in establishing and maintaining 
relationships, as opposed to an inability to do so.  The 
evidence shows he has impaired social interaction as his 
anger and irritability affect his relationships with his wife 
and co-workers; however, the veteran continues to be married 
and is still employed at the airport.  In this regard, the 
Board notes the veteran testified before the DRO that he has 
contact with a lot of different people on a typical day at 
work, and, although he states that he becomes angry, 
irritated, and frustrated, his anger has not resulted in 
impaired impulse control manifested by periods of violence 
with his co-workers or his wife.  Nor have his other PTSD 
symptoms interfered with this routine activities or affected 
his ability to function independently and appropriately.  In 
sum, the Board finds that the veteran's service-connected 
PTSD is manifested by a moderate occupational and social 
impairment with reduced reliability and productivity, and 
warrants no more than a 50 percent disability evaluation 
under DC 9411.  

This finding is supported by the most recently assigned GAF 
score of 60, which denotes moderate symptoms or moderate 
difficulty in social or occupational functioning, as shown in 
the July 2004 written statement from the veteran's mental 
health counselor, D.A.H., M.A..  The Board does note that the 
veteran was assigned GAF scores of 50 and 55 in September 
2003 and November 2003, respectively.  See September 2003 VA 
examination report and November 2003 statement from D.A.G., 
M.A..  While these scores denote serious PTSD symptoms or a 
serious occupational or social impairment, the Board finds 
that the preponderance of the evidence, including the 
clinical findings associated with the reported GAF scores, 
shows the veteran's PTSD symptoms more nearly approximate a 
moderate occupational and social impairment.  

Moreover, in making the above determination, the Board finds 
it probative that the veteran has not demonstrated the 
majority of the symptoms listed in the rating criteria for a 
70 percent evaluation under DC 9411, or the majority of the 
symptoms listed in the GAF scale for serious symptoms (severe 
obsessional rituals, frequent shoplifting, and inability to 
keep a job).  The Board is aware that the symptoms listed 
under the 70 percent evaluation and in the GAF scale are 
essentially examples of the type and degree of symptoms for 
that evaluation, and that the veteran need not demonstrate 
those exact symptoms to warrant a 70 percent evaluation.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the 
Board finds that the record does not show the veteran 
manifested symptoms that equal or more nearly approximate the 
criteria for a 70 percent evaluation.  

Likewise, a 100 percent rating is clearly not warranted in 
this case, because there is no evidence that the veteran has 
persistent impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, one's own occupation, or one's own 
name.  

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 
50 percent rating currently assigned.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent for service-connected PTSD, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 
supra.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


